Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 December 2019 has been   considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 & 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fujita et al. (US 6,710,496). 
Regarding claim 1, Fujita teaches a manufacturing method of a wire rod configured to manufacture a wire rod for forming a coil (c.2:10-39), the manufacturing method including the steps of: 

pressure-forming the element wire by moving the plurality of split dies 121a/121b & 122a/122b (125) in a direction of narrowing the forming space (indicated by arrows; Fig.23; Fig.25), 
in the step of pressure-forming, at least one of the plurality of split dies 121a/121b & 122a/122b (125) being moved (indicated by arrows; Fig.23 & Fig.25), 
the plurality of split dies 121a/121b & 122a/122b (125) each having a surface that changes in shape in a longitudinal direction of the element wire to pressure-form the element wire into a wire rod having a plurality of different cross-sectional shapes in the longitudinal direction (i.e., portions 19 of conductor having an approximately circular cross section are pressed by dies 121a/121b to a smaller circular cross section and portions 18a of a large cross-sectional area are pressed by dies 122a, 122b to an approximately rectangular cross section; c.12:61-c.13:6; Figs.23&25-26).

    PNG
    media_image1.png
    754
    468
    media_image1.png
    Greyscale


Regarding claim 6, Fujita teaches a manufacturing apparatus of a wire rod, configured to manufacture a wire rod for forming a coil (c.2:10-39), the manufacturing apparatus comprising: 
a plurality of split dies 121a/121b & 122a/122b disposed forming a forming space (not numbered) in which an element wire (conductor) is disposed (Fig.23); and 
a moving mechanism (not shown, inherent to pressing dies) that moves at least one of the plurality of split dies 121a/121b & 122a/122b in a direction of narrowing the forming space (indicated by arrows; Fig.23), 
the plurality of split dies 121a/121b & 122a/122b each having a contact surface with the element wire, the contact surface having a shape that changes in a longitudinal direction of the element wire (i.e., portions 19 of conductor having an approximately circular cross section are pressed by dies 121a/121b to a smaller circular cross section and portions 18a of a large cross-sectional area are pressed by dies 122a, 122b to an approximately rectangular cross section; c.12:61-c.13:6; Fig.23).
Claims 1-2, 4 & 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sato et al. (JP 2006-014530)
Regarding claim 1, Sato teaches a manufacturing method of a wire rod configured to manufacture a wire rod for forming a coil 10 (Fig.1), the manufacturing method including the steps of: 
placing an element wire (base material preform) 1 in a forming space (not numbered) surrounded by a plurality of split dies (punches) 5 (Fig.8B); and 

in the step of pressure-forming, at least one of the plurality of split dies 5 being moved (indicated by arrows; Fig.23), 
the plurality of split dies 5 each having a surface (not numbered) that changes in shape in a longitudinal direction of the element wire 1 to pressure-form the element wire into a wire rod having a plurality of different cross-sectional shapes in the longitudinal direction (Figs.8A-8C& 10).

    PNG
    media_image2.png
    470
    389
    media_image2.png
    Greyscale

Regarding claim 2, in the step of pressure forming, the element wire 1 is press-formed into the wire rod having a plurality of trapezoidal cross sections different in dimension in the longitudinal direction (Figs.3,8B-8C&10).

Regarding claim 6, Sato teaches a manufacturing apparatus of a wire rod, configured to manufacture a wire rod for forming a coil 10 (Fig.1), the manufacturing apparatus comprising: 
a plurality of split dies 5 disposed forming a forming space (not numbered) in which an element wire (base material preform) 1 is disposed (Fig.8B); and 
a moving mechanism (not shown, inherent to pressing dies) that moves at least one of the plurality of split dies 5 in a direction of narrowing the forming space (Fig.8B), 
the plurality of split dies 5 having a contact surface (not numbered) with the element wire 1, the contact surface having a shape that changes in a longitudinal direction of the element wire (Figs.8A-8C&10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Taneda (JP 09-168261).
Regarding claims 3 and similar claim 13, Sato teaches the step of pressure forming, four split dies 5 are used as the plurality of split dies, the four split dies have respective forming surfaces (Fig.8B), and the forming surfaces form surfaces corresponding to respective four sides constituting 
But, Taneda teaches a method and machine for manufacturing a coil including a step of pressure forming (press molding) coil 5 wherein four split dies 2a-2d (4a-4d) are used as the plurality of split dies (Figs.5a-5b, 8a-8b), the four split dies have respective forming surfaces that change in shape in the longitudinal direction of the element wire (i.e., with inclined surface, Figs.8a-8b; [0038]). Further, Taneda’s four split dies comprise two pairs (3a/3b, 3c/3d) with at least one of the pair of split dies configured to be disassembled into a plurality of parts, i.e., 3a & 3b or 3c & 3d. Taneda’s four split dies provides uniform pressure [0017], [0030] and molding accuracy [0043]).

    PNG
    media_image3.png
    487
    253
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    514
    296
    media_image4.png
    Greyscale


. 

Allowable Subject Matter
Claims 5, 7-11 & 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not further teach the claimed method of manufacturing a wire rod including, inter alia, “in the step of pressure forming, the split dies include at least two or more dies to be moved, and the at least two or more dies are each moved in the direction of narrowing the forming space at a different speed” (claim 5), or 
the manufacturing apparatus of a wire rod comprising, inter alia, “ a pair of V blocks that is relatively movable back and forth, and that includes respective V grooves facing each other, the plurality of split dies including: a first split die fixed to the V groove of one of the pair of V blocks; a second split die fixed to the V groove of the other of the pair of V blocks; a third split die in sliding contact with one surface of each of the V grooves of the pair of V blocks; and a fourth split die in sliding contact with the other surface of each of the V grooves of the pair of V blocks” (claim 7); or 
a wire rod manufactured by the claimed manufacturing method of a wire rod, the wire rod comprising: “a plurality of winding-corresponding regions corresponding to a length of one turn of the coil, the plurality of winding-corresponding regions each including a first region having a 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832